Citation Nr: 0805418	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis and HIV/AIDS.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1975 to 
February 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claim is under the jurisdiction of the Chicago, 
Illinois, RO.  The veteran had requested a hearing before the 
Board in a July 2005 statement.  A hearing was scheduled in 
July 2006 and the veteran failed to appear despite 
notification being sent to his last known address.  
Accordingly, the Board presumes the veteran's request for a 
hearing is withdrawn.  

The May 2004 rating decision denied the claim of entitlement 
to service connection for hepatitis.  As will be explained 
more thoroughly below, the RO subsequently determined that 
the issue of entitlement to service connection for HIV/AIDS 
was inextricably intertwined with the claim for hepatitis and 
issued a statement of the case stating the issue as 
entitlement to service connection for hepatitis and HIV/AIDS.  
The appellant has timely appealed this issue.  

In a letter dated in September 2004, the RO provided notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
regarding claims of entitlement to service connection for a 
heart condition, right eye condition, and headaches, among 
other things.  A rating decision addressing these disorders 
was never entered.  This matter is REFERRED to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  The veteran does not currently have hepatitis of any 
type.

2.  The veteran currently has HIV/AIDS, but there is no 
competent and persuasive evidence showing his current 
condition is related to any remote incident of service.


CONCLUSION OF LAW

The veteran's alleged hepatitis and current HIV/AIDS were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, and 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in November 2003 and September 2004.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The letters told him 
what evidence was necessary, to provide or identify any 
relevant evidence, and that it was ultimately his 
responsibility to ensure that VA received any relevant 
evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran has not alleged that 
VA failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether he currently has hepatitis or HIV/AIDS 
directly attributable to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that while in service he was raped by 
other sailors.  He also indicates a sexual encounter with a 
prostitute in 1976.  After service, the veteran alleges he 
began having respiratory and gastrointestinal problems almost 
immediately.  They were attributed to viral infections and he 
was also diagnosed with hepatitis B in November 1977, but the 
veteran believes all of these were signs of his HIV and not 
any other condition.  He was not diagnosed with HIV until 
1985, but he claims he had symptomatology leading him to 
believe he had the condition immediately after separation 
from the military.  The veteran also candidly admits to post-
service sexual partners with men and women, as well as drug 
use, but he claims he was not engaged in any high-risk 
behavior for the first several years after separation from 
the military. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records are silent as to any 
complaints, treatments or diagnoses of hepatitis or HIV/AIDS.  
At that time, however, no formal HIV screenings were 
conducted.  It is noteworthy that a February 1976 laboratory 
test report indicates no findings of venereal disease (VD) or 
hepatitis.  The veteran's entrance and separation 
examinations are also negative for any such abnormalities.  
The records, in short, are simply devoid of any findings 
consistent with chronic liver or immune deficiency 
conditions. 

Even if chronic conditions were not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's alleged hepatitis or 
current HIV/AIDS are related to his in-service sexual 
contacts, to include rape. 

Initially, the Board notes the in-service sexual encounters 
have not been objectively confirmed.  The veteran, in various 
statements, accuses the VA of insinuating that the veteran is 
responsible for his current diseases due to his high-risk 
behavior after service.  The Board sympathizes with the 
veteran and the traumatic events he recalls in various 
statements, but finds a formal conclusion on whether the 
alleged in-service events actually occurred is unnecessary.  
What is of consequence here is not whether these events 
happened, but rather, even if they did occur, whether they 
are responsible for his current conditions.  The Board 
concludes they are not.

After service, treatment records indicate the veteran was 
diagnosed with hepatitis, type B probable, in November 1977, 
less than one year after service.  The veteran alleges this 
was a misdiagnosis and his liver dysfunction was really a 
result of his HIV.  HIV, however, was not officially 
diagnosed until 1985, nearly a decade later.    Currently, 
the veteran's condition has progressed to AIDS and his VA 
outpatient treatment records indicate ongoing treatment for 
his HIV/AIDS.  A 2001 laboratory test, moreover, indicates 
the veteran does not currently have hepatitis of any type.

The medical evidence appeared to substantiate the veteran's 
claim of misdiagnosis and the RO, therefore, merged the 
veteran's claims into one inextricably, and intertwined 
issue.  The RO sent the veteran's medical records to a VA 
examiner to obtain a medical opinion of the likely incurrence 
of the veteran's HIV/AIDS given the November 1977 hepatitis 
diagnosis and treatment thereafter.  A medical opinion was 
provided in June 2005 whereas the examiner diagnosed the 
veteran with HIV/AIDS opining as follows:

[The veteran] has never had acute hepatitis nor 
been diagnosed with hepatitis A, B or C.  In 
fact, C file reveals laboratories from January 
2001 when all hepatitis antibodies were negative. 
. .

It would be inappropriate to speculate on time of 
infection and exposure to HIV as incubation rates 
can vary widely from person to person.  
Therefore, it is unlikely the patient was exposed 
to HIV while in the Navy. . .	

No hepatitis B or C.  The liver function changes 
are most likely due to HIV.

The Board finds the examiner's opinion compelling.  The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the C-file, including the 
veteran's allegations regarding in-service and post-service 
high risk behaviors, the 1977 diagnosis of hepatitis, the 
2001 laboratory tests negative for hepatitis, and the 
complete history of his HIV/AIDS treatment.  Also compelling, 
no medical provider has ever linked the veteran's current 
HIV/AIDS with any incident of service or otherwise conflicted 
with the VA examiner's opinion.

The Board has considered and sympathizes with the veteran's 
statements regarding the in-service rape and immediate 
symptomatology out of service.  In accordance with the 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  However, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations of the in-service rape and subsequent respiratory 
and gastrointestinal symptomatology, there must be competent 
and persuasive evidence that his HIV/AIDS is related to his 
military service.  Such evidence is lacking here for reasons 
outlined above.  Regrettably, no doctor has ever opined that 
he has hepatitis or HIV/AIDS related to any remote incident 
in service.  

In summary, the Board finds that the evidence of record does 
not relate the veteran's current conditions to any aspect of 
the veteran's active duty.  Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra.  The most probative evidence of record 
is against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hepatitis and HIV/AIDS 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


